UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2212


In re: JACKIE CLARK,

                     Petitioner.



           On Petition for Writ of Mandamus. (5:06-cr-00035-KDB-DCK-14)


Submitted: February 18, 2021                                 Decided: February 22, 2021


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jackie Clark, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jackie Clark petitions for a writ of mandamus seeking an order reversing the district

court’s denial of his motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A), as

amended by the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194,

5239. We conclude that Clark is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Ct., 542 U.S. 367, 380 (2004); In re Murphy-Brown,

LLC, 907 F.3d 788, 795 (4th Cir. 2018). Mandamus relief is available only when the

petitioner has a clear right to the relief sought, Murphy-Brown, 907 F.3d at 795, and may

not be used as a substitute for appeal, In re Lockheed Martin Corp., 503 F.3d 351, 353

(4th Cir. 2007).

       The relief sought by Clark is not available by way of mandamus. Accordingly, we

deny his petition for a writ of mandamus. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                             2